Citation Nr: 0020117	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  94-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an increased rating for seizures, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a higher rate of special monthly 
compensation (SMC) to include under 38 U.S.C.A. § 1114(m) and 
based on the need for regular aid and attendance of another 
person.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from July 1967 to February 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Houston Regional Office (RO).

By April 1996 decision, the Board denied entitlement to a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing.  The claims of 
entitlement to a rating in excess of 20 percent for seizures 
and a higher rate of SMC were remanded for clarification and 
additional development of the evidence.  

It is noted that in April 1996, the veteran submitted a claim 
of service connection for post-traumatic stress disorder 
(PTSD).  Since this matter has not yet been adjudicated, it 
is referred to the RO for initial consideration.


FINDING OF FACT

The veteran's service-connected seizure disorder is 
manifested by approximately one major seizure per month over 
the last year, as well as daily minor seizures.


CONCLUSION OF LAW

The criteria for a 100 percent rating for a seizure disorder 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.124a, Diagnostic Code 8911 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records show that in August 
1968, he sustained multiple combat injuries, including 
shrapnel wounds to the head.  A December 1968 Medical Board 
found him unfit for further service as a result of his 
injuries.  By June 1969 rating decision, the RO granted 
service connection for the residuals of his combat injuries 
and assigned a 100 percent combined convalescent rating from 
March 1, 1969.

In September 1969, the veteran underwent VA medical 
examination to determine the current severity of his service-
connected disabilities.  He reported that he sustained 
several shell fragment wounds to the occipital region in 
service and, although he had suffered two mild seizures in 
the hospital during his initial treatment, he had none since 
that time.  The examiner concluded that the veteran had 
achieved "remarkably good results" despite a severe head 
trauma.  The assessments included organic brain syndrome due 
to intracranial trauma, symptomatic.

By October 1969 rating decision, the RO terminated the 
veteran's convalescent rating and assigned separate ratings 
for each of his service connected disabilities, as follows:  
contraction fields of vision with inferior hemianopsia (50 
percent); loss of part of skull with retained foreign body 
(50 percent); left ulnar neuropathy (30 percent); chronic 
brain syndrome (10 percent); residuals of a shell fragment 
wound to the left arm with retained foreign body (10 
percent); residuals of a shell fragment wound to the left leg 
and shoulder with retained foreign bodies (10 percent), and 
post-traumatic seizures (zero percent).  His combined 
disability rating was 90 percent and a total disability 
rating based on individual unemployability due to service-
connected disabilities was assigned from September 4, 1969.

In May 1991, the veteran sought VA outpatient treatment, 
complaining of gradually increasing tunnel vision.  
Examination showed that his visual fields had decreased 
significantly.  By April 1992 rating decision, the RO 
increased the rating for the veteran's service-connected 
visual disability (contraction of field of vision with 
inferior hemianopsia) to 100 percent.  In addition, the RO 
determined that he was entitled to SMC at the housebound rate 
on account of his visual disability rated as 100 percent and 
additional service-connected disabilities independently 
ratable at 60 percent or more.  See 38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).  

The veteran disagreed with the RO's decision, stating that he 
had seizures about once monthly, even with heavy medication, 
and that his condition required traveling with an aide at all 
times.  As such, he argued that he should be awarded a 100 
percent rating for seizures, and a higher rate of SMC, 
including aid and attendance benefits and SMC at the level 
specified by 38 U.S.C.A. § 1114(m).

In September 1992, the veteran underwent VA medical 
examination at which he reported that he sustained gunshot 
wounds to the head in Vietnam which resulted in loss of 
visual field and generalized seizures.  He indicated that 
during his seizures, both sides of his body shook, although 
the left-sided shaking was more pronounced.  He reported that 
he was prescribed Dilantin for seizures, although he did not 
take it regularly because he felt the medication might be 
causing his headaches.  When asked about the frequency of his 
seizures, he and his wife indicated that they did not keep 
track and resisted providing a number.  When urged to do so, 
the veteran indicated that he had at least 10 seizures in the 
previous year.  The diagnosis was post-traumatic seizure 
disorder, poorly controlled, poor medication compliance.

By February 1993 rating decision, the RO increased the rating 
for the veteran's post-traumatic seizure disorder to 20 
percent, effective September 30, 1992.  In addition, the RO 
determined that the veteran was entitled to SMC at the "l" 
rate on account of blindness in both eyes with concentric 
contraction of the field of vision beyond five degrees in 
both eyes.  See 38 U.S.C.A. § 1114(1); 38 C.F.R. §§ 3.350(b).  
The RO also granted SMC under 38 U.S.C.A. § 1114 (p) and 
38 C.F.R. § 3.350 (f) at the rate intermittent between "l" 
and "m" on account of concentric contraction of the field 
of vision beyond five degrees in both eyes with additional 
disabilities independently rated as 50 percent.  

In his substantive appeal, the veteran argued that he was 
entitled to a 100 percent rating for post-traumatic seizures, 
aid and attendance, and SMC at the "m" rate with a step 
increase to the "n" rate.

VA outpatient treatment records dated from January 1991 to 
April 1997 were thereafter obtained by the RO.  In pertinent 
part, these records show that in July 1991, the veteran had a 
physical examination at which he reported a history of at 
least 30 seizures since 1969, with his last seizure occurring 
six months prior.  He indicated that his seizures were 
characterized by no loss of consciousness, although his body 
became stiff.  He denied clonic seizures and urinary or fecal 
incontinence.

In December 1992, the veteran reported that his seizures 
typically occurred two to three times yearly, usually at 
night, and that they involved the right side of his body and 
caused drowsiness.  He indicated that he was taking Dilantin 
for his seizures.

On July 1995 Agent Orange examination, the veteran reported 
that he had been taking Phenytoin for a seizure disorder 
since 1993.  He indicated that his seizures occurred two to 
three times yearly and that the last one occurred in March 
1995.  

In April 1997, the veteran reported cortical blindness and a 
seizure disorder since service.  He indicated that he had 
been on Dilantin and that he had about one generalized tonic-
clonic seizure monthly.  The assessment was post-traumatic 
seizure disorder.

In May 1997, an electroencephalogram (EEG) was performed to 
evaluate the veteran's seizure disorder.  The examiner 
concluded that the results of the study showed a normal 
awake, drowsy, and asleep electroencephalogram.

In August 1997, the veteran had a VA medical examination to 
evaluate his seizure disorder.  He described his in-service 
head injury and indicated that his subsequent epilepsy 
consisted of complex partial seizures which could generalize 
secondarily.  He stated that he had no warning of his 
seizures, which occurred one to two times daily and lasted 
less than 30 seconds.  The examiner noted that the veteran's 
seizures were clinically not obvious except for 
unresponsiveness and postictal confusion.  The veteran also 
reported generalized tonic-clonic seizures occurring once 
monthly, associated with biting of the tongue and urinary 
incontinence.  The examiner indicated that the veteran's 
epilepsy, which seemed to be difficult to control with 
antiepileptic medications, had not been clearly evaluated.  
He noted that while EEG studies had not been diagnostic for 
epilepsy, the veteran had very good reason to have epilepsy, 
namely occipital lobe encephalomalacia.  In order to be 
absolutely sure, he concluded that video EEG monitoring was 
warranted which was likely to record a few seizures during a 
five to seven day session.  

In July 1998, the veteran underwent prolonged video EEG 
monitoring to evaluate his seizures.  On admission, he 
reported that he had a shrapnel wound to the head in 1968 
leading to parietal occipital injury.  He stated that he 
thereafter had an episode which was described as a 
generalized tonic-clonic seizure, which was reportedly 
sparked by sounds of sirens which reminded him of Vietnam.  
Since that time, he reported mild motor seizures with 
alteration of responsiveness as well as generalized tonic-
clonic seizures.  The mild seizures were usually noted by his 
spouse and consisted of jerking of the lower extremities and 
sometimes the upper extremities.  Occasionally, the seizures 
occurred during the veteran's sleep.  There was also a 
history of staring episodes where he was not completely 
responsive, however, when he did respond, he was fully alert 
and oriented.  According to his spouse, these episodes seemed 
to be related to his depression.  In addition, it was noted 
that other generalized secondary tonic-clonic seizures 
occurred about once every three months and were associated 
with tongue bites and urinary incontinence.  During these 
episodes, the veteran reportedly turned his head to the right 
prior to secondary generalization suggesting a left 
hemispheric onset.  Other neurological complaints included 
difficulty initiating and maintaining sleep, left ulnar 
neuropathy, and visual impairment with somewhat inconsistent 
results on examination.  During hospitalization, two events 
of typical smaller episodes were recorded.  The first was 
manifested by jerking of the extremities independently and 
occasionally together, lasting about 2 minutes and did not 
demonstrate any build-up of symptomatology.  During the 
second episode, the veteran was in a relaxed, wakeful state 
when this occurred.  The semiology was not similar.  A nurse 
tried to arouse him and he did not quickly respond to 
questions.  Nonetheless, when he did respond, he was alert 
and oriented.  In summary, the examiner indicated that the 
results of the video EEG monitoring showed partial epilepsy.  
The examiner indicated that not all of the veteran's seizure 
types were recorded; namely, there were generalized tonic-
clonic seizures.  He also had several small motor spells 
which were not seizures and were difficult to further 
characterize.  It was also noted that he had myoclonus while 
in his sleep, but it was not severe enough to cause excessive 
daytime sleepiness.  

In September 1999, the veteran again underwent video EEG 
monitoring at which two of his typical spells were recorded.  
These consisted of myoclonic twitches involving either or 
both of his left and right lower extremities.  During these 
episodes, he became less responsive.  The episodes were 
prolonged, lasting seven to eight minutes in duration.  There 
was no EEG correlate associated with his disoriented state 
although there were slight bursts of intermittent slowing in 
the left and right temporal regions.  The impression was that 
although the veteran had a history of epilepsy in the past, 
there was no evidence of active epilepsy at the current time.  
The veteran's spells were thought to be nonepileptic in 
character and likely related to underlying stress or 
depression.  The examiner concluded that treatment with 
nonepileptic medications was not currently warranted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's seizure disorder is currently rated under 38 
C.F.R. § 4.124, Diagnostic Code 8911, the code applicable for 
petit mal epilepsy.  The various forms of epilepsy (grand 
mal, petit mal, and Jacksonian) are rated in accordance with 
a general rating formula, which provides as follows:  
Epilepsy manifested by at least one major seizure in the last 
two years; or at least two minor seizures in the last six 
months may be assigned a 20 percent rating.  A 40 percent 
rating requires at least one major seizure in the last six 
months, or two in the last year; or an average of at least 
five to eight minor seizures weekly.  A 60 percent rating 
requires an average of at least one major seizure in four 
months over the last year; or nine to ten minor seizures per 
week.  An 80 percent rating requires an average of at least 
one major seizure in three months over the last year; or more 
than ten minor seizures weekly.  A 100 percent evaluation 
requires an average of at least one major seizure per month 
over the last year.  38 C.F.R. § 4.124a, Codes 8910, 8911, 
8912 (1999).

Notes 1 and 2 of Diagnostic Code 8911 characterize a "major 
seizure" as the generalized tonic-clonic convulsion with 
unconsciousness.  A "minor seizure" consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal); or sudden jerking movements of 
the arms, trunk or head (myoclonic type); or sudden loss of 
postural control (akinetic type).  Notes 1-3 state that there 
will be no distinction between diurnal and nocturnal major 
seizures.  In the presence of major and minor seizures, rate 
the predominating type.  This rating will not be combined 
with any other rating for epilepsy.  38 C.F.R. § 4.124a, 
Diagnostic Code 8911.

As to the frequency of the seizures, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  38 C.F.R. § 4.121 (1999).

After evaluating the evidence of record, and affording the 
veteran the benefit of the doubt, the Board concludes that a 
100 percent rating for post-traumatic seizures is warranted.  
In that regard, the veteran and his spouse have described 
generalized tonic-clonic seizures, with associated biting of 
the tongue and urinary incontinence, occurring up to once 
monthly.  They have also detailed daily minor seizures 
manifested by motor disturbances, unresponsiveness, and 
postictal confusion.  These minor seizures have also been 
documented on video EEG monitoring.  The Board finds the 
statements of the veteran and his spouse to be credible.  
Moreover, their statements as to the frequency of the 
veteran's seizures are competent, consistent and verified by 
VA physicians pursuant to 38 C.F.R. § 4.121.  In view of the 
foregoing, a maximum 100 percent rating is warranted for the 
veteran's seizure disorder under Diagnostic Code 8911.  


ORDER

A 100 percent rating for a seizure disorder is granted, 
subject to the law and regulations governing the payment of 
monetary awards.


REMAND

The veteran also claims entitlement to a higher rate of SMC 
to include under 38 U.S.C.A. § 1114(m) and based on the need 
for regular aid and attendance of another person.

Special monthly compensation is payable at a specified rate 
under 38 U.S.C.A. § 1114(m) if the veteran, as the result of 
service-connected disability, has blindness in both eyes 
having only light perception; or has suffered blindness in 
both eyes, rendering him so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(m), 38 C.F.R. 
§ 3.350(c).  With visual acuity 5/200 or less or the vision 
field reduced to 5 degree concentric contraction in both 
eyes, entitlement on account of need for regular aid and 
attendance will be determined on the facts of the individual 
case.  38 C.F.R. § 3.350(c)(3).  

Special monthly compensation is payable at a rate higher than 
that specified in 38 U.S.C.A. § 1114(m) if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss of both eyes, or has suffered blindness 
without light perception in both eyes.  38 U.S.C.A. § 
1114(n), 38 U.S.C.A. § 3.350(d).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of visions, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. § 4.79.

Under 38 C.F.R. § 3.352(a), several factors are accorded 
consideration in determining the need for regular aid and 
attendance including the inability of the claimant to dress 
or undress himself, attend to the wants of nature, or protect 
himself from hazards or dangers incident to his or her daily 
environment.  It is not required that all of the disabling 
conditions enumerated in this provision be found to exist 
before a favorable rating may be made.  Rather, it is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations are based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a).

In its April 1996 remand, the Board requested that the RO 
conduct additional development of the evidence with respect 
to the veteran's claim, including a VA medical examination 
for purposes of determining whether he required the aid and 
attendance of another person.  A review of the record 
indicates that such examination was not conducted.  Stegall 
v. West, 11 Vet. App. 268 (1998) (a remand confers on a 
claimant the right to compliance with the remand orders and 
imposes on VA a concomitant duty to ensure compliance with 
the terms of the remand).

Unfortunately, the current record does not provide an 
adequate basis for an informed decision on the issue on 
appeal.  Given the nature of the veteran's claim and the 
potentially applicable criteria (especially in light of the 
decision to grant a 100 percent rating for a seizure 
disorder), additional development of the evidence is 
necessary, including a VA medical examination.  

While the Board regrets the additional delay inherent in 
another remand of this case, under the circumstances 
discussed above, such action is necessary to ensure that VA 
has met its duty to assist in developing the facts pertinent 
to the claim and to ensure full compliance with due process 
requirements and the directions of the April 1996 remand.  
Thus, the case is REMANDED for the following development:

1.  The veteran should be scheduled for 
VA medical examination for the purpose of 
determining whether he requires the aid 
and attendance of another person.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated studies 
should be performed and the results 
reported in detail.  The examiner should 
be requested to comment on (1) whether 
the veteran's visual disability is 
productive of blindness with only light 
perception; (2) whether his service-
connected visual disability has rendered 
him so helpless as to be in need of 
regular aid and attendance; and (3) 
whether his service-connected 
disabilities in combination render him so 
helpless as to require regular aid and 
attendance.  

2.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination report to ensure 
that it is in compliance with this 
remand.  If it is not, the RO should 
institute remedial action.  

3.  Following completion of the above 
development, the RO should readjudicate 
the veteran's claim with consideration of 
all applicable provisions, including 
38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350.  

If the remaining benefit sought on appeal is not granted, the 
veteran and his representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  Also, VBA Adjudication 
Procedure Manual, M21-1, Part IV, directs the RO to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-.45 
and 38.02-.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

